Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US19/26158, filed April 5, 2019, which claims benefit of provisional applications 62/653752, filed April 6, 2018, and 62/653741, filed April 6, 2018.  Claims 1-4, 21, 22, 24, 129, and 130 are pending in this application and examined on the merits herein.  Applicant’s preliminary amendment submitted February 20, 2020, is acknowledged wherein claims 4 and 24 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (Reference included with PTO-1449)
	The claimed invention is directed to compounds having a particular chemical structure and pharmaceutical compositions comprising these compounds and a pharmaceutically acceptable excipient.
Nagai et al. discloses heterocyclo-alkylene phenothiazine compounds. (See table V on pp. 1185) In particular, the compound of formula (XIh) in this table falls within formula (I) In the instant claims, anticipating the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 21, 22, 24, 129, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US patent 3240779, cited in PTO-892)
	The claimed invention is directed to compounds having a particular chemical structure and pharmaceutical compositions comprising these compounds and a pharmaceutically acceptable excipient.
	Jacob et al. discloses N-substituted phenothiazine derivatives having a general formula encompassing the claimed structure (I). (column 1 lines 38-72) These compounds are useful for example as nervous system depressors, potentiators of narcosis, tranquilizers, analgesics, and antiemetics. (column 5 lines 26-30) Several preferred examples are given including  3-chloro (3-4'-acetamidopiperidinopropyl) phenthiazine, 3-chloro-10-(3-4'-acetamidomethylpiperidinopropyl) -phenthiazine, 3-chloro-10-(3-4’-methanesulphonamidopiperidinopropyl)phenthiazine, 3-chloro-10-(3-4’- N-methylacetamidopiperidinopropyl)phenthiazine, 3-chloro-10-(3-4’-N-methyl methanesulphonamidopiperidinopropyl)phenthiazine, 3-chloro-10-(3-4’-methanesulphonamidomethylpiperidinopropyl)phenthiazine and 3-chloro-10-(3-4’-N methylacetamidomethylpiperidinylpropyl)phenthiazine. (column 5 lines 50-60) Pharmaceutical tablets comprising one of the aforementioned compounds along with pharmaceutically acceptable excipients are also disclosed. (column 12 lines 30-46) The preferred compounds described by Jacob et al. differ 2 is C1-6-alkylene-NR5R6 and R3 is H solely by the presence of a 3-chloro substituent on the phenthiazine rather than a 3-trifluoromethyl.  However the generic structure described by Jacob et al. allows for this substituent to be trifluoromethyl.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to make a compound according to the genus described by Jacob et al. specifically wherein X is trifluoromethyl and the compound falls within the formula (I) recited in the instant claims.  One of ordinary skill in the art would have been motivated to use the preferred compounds described by Jacob et al. as lead compounds and to modify them with other specific substituents suggested by the generic formula of Jacob et al.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (Reference included with PTO-1449)
	The disclosure of Nagai et al. is discussed above.  Nagai et al. does not specifically discloses a pharmaceutical composition comprising the claimed compound and a pharmaceutically acceptable excipient.  However, Nagai et al. does disclose that the series (XI) compounds have central nervous system depressing activities similar to chlorpromazine. (p. 1184 last paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare compound (XIh) of Nagai et al. as a pharmaceutical composition with a pharmaceutically acceptable excipient.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Nagai et al. disclose that this compound has a useful pharmacological activity. 
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	Claims 1, 2, 4, 21, 22, 24, 129, and 130 are rejected.  Claim 21 is objected to for depending on a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/16/2021